STATE OF MICHIGAN

                            COURT OF APPEALS



In re Conservatorship of STEPHEN MICHALAK.


STEPHEN PP MICHALAK,                                                 UNPUBLISHED
                                                                     December 1, 2016
               Petitioner-Appellant,

v                                                                    No. 329198
                                                                     Saginaw Probate Court
CIRCLE OF LIFE SERVICES CONSERVATOR,                                 LC No. 15-132724-CA

               Respondent-Appellee.


Before: OWENS, P.J., and HOEKSTRA and BECKERING, JJ.

PER CURIAM.

        Over petitioner Stephen Michalak’s objections, Saginaw Probate Court Judge Patrick J.
McGraw appointed Barb Tomcal of Circle of Life Services, Inc. as full conservator of his estate
on February 25, 2015. On September 4, 2015, the court denied Michalak’s petition to terminate
the conservatorship. Michalak now appeals as right from the order denying his petition to
terminate the conservatorship. For the reasons explained in this opinion, we vacate the trial
court’s decision and we remand to the trial court for a determination of the least restrictive means
of protecting Michalak’s assets in light of Michalak’s specific capabilities and limitations.

        Michalak is 89 years old, and the father of two adult children. In 2013, Michalak’s wife
of 66 years passed away. Following her death, Michalak suffered from depression and spoke of
committing suicide in order to be with his wife. In addition to his depression, Michalak had
several other health problems commonly associated with aging, including motor problems as
well as cognitive and memory difficulties. After a fall in his home in early 2014, Michalak spent
several months in nursing home facilities. During that time, he signed a power of attorney
appointing his son Ronald as his attorney in fact.

        Upon his discharge from the nursing home in August of 2014, Michalak returned to his
home to find that many of his valuables had been removed from his house by his son and, when
he reviewed his finances, he discovered that his son had taken monetary “gifts” from Michalak’s




                                                -1-
estate in a total amount of $36,000 for himself, his sister and their respective spouses.1 Michalak
revoked his son’s power of attorney.

        A few months later, Michalak’s son filed a petition to have himself appointed as
Michalak’s conservator, claiming that—by reason of mental illness, mental deficiency, and
physical illness or disability—Michalak was unable to manage his property and business affairs
effectively, such that the property would be wasted or dissipated unless proper management was
provided. Michalak strongly opposed the appointment of a conservator, testifying at the hearing
that he could manage his own affairs and that he had done so for some time. No medical
evidence regarding Michalak’s mental capacity was presented at the hearing. Both Michalak’s
son and son-in-law testified at the hearing; but, their testimony largely centered on Michalak’s
ability to care for himself at home, including things like cooking and driving.2 They suggested
that his short term memory was “extremely poor” in recent years, but they offered no evidence to
suggest that Michalak had mismanaged his assets.

       Ultimately, the probate court granted the petition to establish a conservatorship. The
court made this appointment based on a finding of “mental deficiency.” The court declined to
appoint Michalak’s son as conservator given the “disharmony” in the family, and instead
appointed Barb Tomcal of Circle of Life Services, Inc. When making this appointment, the trial
court specified that the appointment would only be for a period of one year because the court
wanted “some more information,” such as medical evaluations of Michalak.

        Michalak later filed a petition to terminate the conservatorship. In connection with this
petition, he provided three medical opinions to the trial court. The first, from a primary care
physician, Dr. Brent Boggess, indicated that Michalak suffers from “mild dementia,” but that he
“is capable of living independently and managing his own financial affairs.” The second doctor,
Dr. Usha Movva, a geriatric specialist, noted signs of decline in Michalak’s memory and
recommended neuropsychological testing to evaluate the extent of his memory loss and its effect
on his day to day life. The third doctor, neuropsychologist Dr. William MacInnes, subjected
Michalak to a battery of tests and concluded that Michalak’s performance on the tests “is
indicative of some mild-to-moderate cognitive deficits” that did “not rise to the level of
dementia.” While concluding that Michalak would “need assistance with tasks dependent on
sequencing, mental speed, planning and short-term memory,” MacInnes opined that Michalak
could remain relatively independent and manage his finances with “some intervention and
compensatory devices.” Notably, MacInnes opined that Michalak was “grossly capable of
making informed decisions” and he recommended only that someone “assist him with managing
finances.”




1
  Michalak’s son provided no justification for taking money from the estate other than to assert
that he believed Michalak’s estate could afford to make “gifts.”
2
 Michalak’s son also petitioned for the appointment of a guardian for Michalak. The trial court
granted this request. The guardianship is not at issue in this appeal.


                                                -2-
        The trial court considered this medical evidence and determined that a full
conservatorship remained appropriate. In doing so, the trial court dismissed Boggess’s opinion
primarily because the doctor did not detail what testing was employed. The court also largely
dismissed Movva’s opinion, stating that it was “not much help as it looks like she punted to a
neuropsychologist.” Turning to MacInnes’s opinion, the trial court detailed many of MacInnes’s
observations and findings, including MacInnes’s positive findings regarding Michalak’s
capabilities. The court described MacInnes’s findings as “inconsistent” insofar as MacInnes
described Michalak as capable of managing his finances but also recommended assistance in
light of Michalak’s mild to moderate cognitive deficits. Ultimately, because MacInnes opined
that Michalak needed “assistance,” the trial court determined that the full conservatorship
remained appropriate. Notably, despite the medical evidence that Michalak could manage his
finances with “assistance,” the trial court did not consider whether some lesser intervention than
a full conservatorship would be sufficient to protect Michalak’s assets. Instead, the trial court
reasoned that “it is clear if [MacInnes] is recommending assistance with finances” then the full
conservatorship remains necessary. Michalak now appeals as of right.

        On appeal, Michalak argues that the trial court erred by continuing the full
conservatorship when unrefuted medical evidence indicated that Michalak was capable of
making informed decisions and managing his finances. At a minimum, Michalak argues that the
trial court should have acknowledged his remaining capabilities and considered less restrictive
methods of protecting his assets than the continuation of a full conservatorship. Given the
medical evidence of Michalak’s ability to manage his finances with assistance, we find it
appropriate to remand so that the trial court may determine the least restrictive means of
protecting Michalak’s assets in light of Michalak’s specific capabilities and limitations.

        “[A]ppeals from a probate court decision are on the record, not de novo.” In re Temple
Marital Trust, 278 Mich. App. 122, 128; 748 NW2d 265 (2008). We review the probate court's
factual findings for clear error. In re Townsend Conservatorship, 293 Mich. App. 182, 186; 809
NW2d 424 (2011). “A finding of fact is clearly erroneous when no evidence supports the
finding or, on the entire record, this Court is left with a definite and firm conviction that a
mistake has been made.” King v Mich State Police Dep’t, 303 Mich. App. 162, 185; 841 NW2d
914 (2013). Issues involving statutory interpretation are reviewed de novo. In re
Conservatorship of Shirley Bittner, 312 Mich. App. 227, 236; 879 NW2d 269 (2015).

       The Estates and Protected Individuals Code (EPIC), MCL 700.1101 et seq. sets forth the
standards for the appointment of a conservator and the termination of a conservatorship. A
protected individual may petition to terminate a conservatorship pursuant to MCL 700.5431,
which states:

       The protected individual, conservator, or another interested person may petition
       the court to terminate the conservatorship. A protected individual seeking
       termination is entitled to the same rights and procedures as in an original
       proceeding for a protective order. Upon determining, after notice and hearing,
       that the minority or disability of the protected individual has ceased, the court
       shall terminate the conservatorship. Upon termination, title to the estate property
       passes to the formerly protected individual or to successors subject to the


                                               -3-
       provision in the order for expenses of administration and to directions for the
       conservator to execute appropriate instruments to evidence the transfer.

According to the plain language of MCL 700.5431, the trial court shall terminate a
conservatorship upon determining that the “disability of the protected individual has ceased.” As
defined by statute, the “protected individual” is “a minor or other individual for whom a
conservator has been appointed or other protective order has been made as provided in [MCL
700.5401 et seq].” MCL 700.1106(v). A protected individual’s disability has “ceased” when the
disability has “come to an end” or “no longer continues.” Merriam-Webster’s Collegiate
Dictionary (2014). For purposes of EPIC, the term “disability” refers to “cause for a protective
order as described in [MCL 700.5401].” MCL 700.1103(n). Consequently, when considering a
petition to terminate a conservatorship under MCL 700.5431, the trial court must determine
whether cause for the conservatorship under MCL 700.5401 has come to an end.

        Under MCL 700.5401(3), the court may appoint a conservator if the court determines
both of the following:

       (a) The individual is unable to manage property and business affairs effectively
       for reasons such as mental illness, mental deficiency, physical illness or disability,
       chronic use of drugs, chronic intoxication, confinement, detention by a foreign
       power, or disappearance.

       (b) The individual has property that will be wasted or dissipated unless proper
       management is provided, or money is needed for the individual's support, care,
       and welfare or for those entitled to the individual's support, and that protection is
       necessary to obtain or provide money.

In regards to the first requirement in particular, “[t]he plain language of MCL
700.5401(3)(a) requires a determination that an ‘individual is unable to manage property and
business affairs effectively,’ and that this disability arises from causes such as ‘mental illness’ or
‘mental deficiency.’” In re Conservatorship of Shirley Bittner, 312 Mich. App. at 238, quoting
MCL 700.5401. See also In re Townsend Conservatorship, 293 Mich. App. at 188-189.

        Whether a person is unable to manage funds involves consideration of whether an
individual can conscientiously and competently manage her affairs, think and act appropriately
regarding finances, and act as a responsible custodian for funds. See In re Conservatorship of
Shirley Bittner, 312 Mich. App. at 238-239. Notably, in a case decided after the trial court’s
decisions in the present dispute, this Court has recently held that “problems” commonly
associated with aging, such as lessened cognitive ability and memory difficulties, do not
necessarily evince a mental deficiency or an inability to manage financial affairs. Id. at 238-240.
In particular, this Court explained:

               Difficulties with math and memory plague many elderly (and not so
       elderly) individuals. These irksome attendants to the aging process are not
       necessarily disabling. Poor subtraction skills and relatively low cognitive-ability
       testing scores hardly render a person mentally ill or mentally deficient, or even
       incapable of making rational decisions regarding one's bounty. In our view, clear

                                                 -4-
       and convincing evidence that a person “is unable to manage property and business
       affairs effectively” requires more than low marks on arithmetic or memory tests,
       or inconsistent ineptitude in balancing a checkbook. [Id. at 239.]

As a related matter, the second prerequisite for a conservator under MCL 700.5401(3)(b), which
addresses whether property “will be wasted or dissipated unless proper management is
provided,” requires consideration of the individual’s financial affairs and how those finances
have been handled, or mishandled, under the protected individual’s control. See, e.g., In re
Conservatorship of Shirley Bittner, 312 Mich. App. at 240-241.

        Important to the present case, the Bittner Court held that the need for “assistance” in
managing financial affairs does not necessarily demonstrate an inability to manage finances or a
mishandling of finances, and a need for some “assistance” will not support the imposition of a
full conservatorship where an individual remains capable of making responsible decisions.3 See
id. at 240. That is, this Court explained that, when determining whether there is cause for a
conservatorship, the trial court must endeavor to maintain an individual’s autonomy as much as
possible, which necessitates consideration of the least restrictive means of protecting assets. Id.
at 241-242. See also MCL 700.5407(1); MCL 700.5419(1); MCL 700.5408(1). For this reason,
when considering a conservatorship:

       [A] probate court should approach the task from a perspective of respect for the
       individual's right to acquire, enjoy, and dispose of his or her property as the
       individual sees fit. Any restrictions on this fundamental right must be narrowly
       tailored to the individual's specific capabilities and incapacities, bearing in mind
       the heightened evidentiary threshold for judicial interference.               [In re
       Conservatorship of Shirley Bittner, 312 Mich. App. at 242.]

This Court explained that the obligation to promote self-reliance and to be as minimally intrusive
is a statutory requirement for the imposition of a conservatorship because when “[r]ead together,
MCL 700.5407(1), MCL 700.5419(1), and MCL 700.5408 mandate that a court carefully and


3
  Factually, Bittner involved a 74-year-old protected individual who lost her husband of 50 years
and then developed serious health issues that required surgery, medications, and a temporary stay
in a nursing home. In re Conservatorship of Shirley Bittner, 312 Mich. App. at 230. “She
emerged from this ordeal with some confusion” and, according to the medical evidence, the
protected individual had “cognitive impairments brought about by Vascular Dementia,” she had
“poor registration and recall, as well as poor arithmetic and quantitative skills which negatively
impact[ed] her ability to be able to independently manage her financial resources,” and the
examining physician expressed concerns about the individual’s “full knowledge of her assets.”
Id. at 231-233. Nevertheless, the examining physician opined that the protected individual could
make an “informed decision” and could handle her financial affairs with “support.” Id. at 233-
234. The trial court imposed a conservatorship based on the protected individual’s cognitive
difficulties. Id. at 235. However, this Court reversed, concluding that the evidence did not
support the trial court’s findings of a disability because, with some support, the protected
individual remained capable of managing her affairs. Id. at 239-240, 243.


                                                -5-
thoughtfully consider whether arrangements less intrusive than a conservatorship will adequately
protect an individual’s property as well as his or her autonomy.” Id. at 242-243. Under these
statutory provisions, less intrusive means of protecting assets include the creation of a limited
conservatorship under MCL 700.5419(1), court action for a protected individual’s needs under
MCL 700.5408(1) without appointing a conservator, and authorization of a protected individual
to function without the consent or supervision of a conservator under MCL 700.5407(1).

        Turning to the present case, in light of the principles articulated in Bittner and Michalak’s
demonstrated capabilities, the trial court erred when it declined Michalak’s request to terminate
the full conservatorship without consideration of whether there were lesser means of interference
available to protect Michalak’s assets. That is, like the protected individual in Bittner, Michalak
is an older adult whose purported “disability” is a mental deficiency in the form of cognitive
impairments. Like the individual in Bittner, Michalak also went through a difficult period of
adjustment following the death of a spouse. Further, while it is plain that Michalak suffers from
mild-to-moderate cognitive difficulties and symptoms of depression, as in Bittner, there is
unrefuted medical evidence that Michalak remains grossly capable of making informed
decisions. Under Bittner’s holding, the fact that Michalak may need “assistance” with his
finances does not necessarily warrant a full conservatorship under MCL 700.5401(3) without due
consideration of lesser means of intervention. See In re Conservatorship of Shirley Bittner, 312
Mich. App. at 240-243.

        In particular, MacInnes’s evaluation following a battery of tests clearly details
Michalak’s mild-to-moderate cognitive difficulties and various other limitations associated with
aging.4 However, MacInnes’s report specifies that Michalak is “grossly capable of making
informed decisions” and MacInnes saw no reason why, with some “assistance,” Michalak could
not remain relatively independent and manage his finances. The trial court provided no reason
for disregarding this expert testimony and in fact appeared to credit MacInnes’s findings.
Indeed, ultimately, the trial court concluded that Michalak’s need for “assistance,” as
recommended by MacInnes, warranted the continuation of the full conservatorship. But, as we
have discussed, Bittner made plain that the need for “assistance” is not necessarily cause for a
full conservatorship under MCL 700.5401(3). See also MCL 700.5407(1). Quite simply, as in
Bittner, Michalak faces some mild cognitive limitations, but the medical evidence strongly
supports his contention that he remains able to manage his finances with the aid of less restrictive
protection than the full conservatorship imposed by the trial court. In light of this evidence,
before denying Michalak’s request to terminate the full conservatorship, the trial court should
have considered whether there were less restrictive means of interference which could have been
narrowly tailored to Michalak’s particular needs.

       Aside from the medical evidence supporting his position, Michalak’s own testimony as
well as that of his son and son-in-law, also supports the conclusion that Michalak retains the



4
  We have focused on MacInnes’s report because the trial court largely discounted the other
medical opinions and we defer to the trial court’s credibility assessment with regard to these
other opinions.


                                                -6-
ability to manage his finances, at least in part. In particular, as in Bittner, there is no evidence
that Michalak ever mismanaged his finances. Rather, as in Bittner, the evidence demonstrates
that Michalak lives within his means and paid his various bills, such as his utilities, on time. Cf.
In re Conservatorship of Shirley Bittner, 312 Mich. App. at 240. His son and son-in-law testified
to nothing that would indicate mismanagement of assets when funds were under Michalak’s
control.5 Further, during his temporary stay in nursing homes, Michalak signed a power of
attorney allowing others to manage his affairs. When he returned home, he reviewed his
finances and, he was so cognizant of his own financial affairs, that he soon noticed his son’s
misappropriation of funds. He demanded the return of those funds, he revoked the power of
attorney to prevent further mismanagement by his son, and he brought his son’s unauthorized
“gifts” to the attention of the guardian ad litem. This sort of financial awareness is not
supportive of the conclusion that Michalak is “unable” to manage his affairs; rather, it evinces
Michalak’s intellectual competence. Cf. In re Conservatorship of Shirley Bittner, 312 Mich. App.
at 240. Michalak also testified—and his testimony was uncontroverted—that he more recently
employed a broker to help manage his investments. Again, the fact that Michalak no longer self-
monitors his stocks, but has employed assistance, is an indication of his continuing ability to
manage his affairs. Cf. id.

        On the whole, the evidence—both medical evaluations and the testimony from Michalak
and his family members—indicates nothing more than that Michalak, while grossly capable of
making informed decisions, needs some assistance with managing his affairs. But, the need for
assistance does not establish that he is “unable” to manage his finances within the meaning of
MCL 700.5401(3)(a) and it does not necessarily provide cause for a full conservatorship. In
other words, on a continuum between the need for a full conservatorship and no intervention at
all, Michalak has clearly demonstrated that he falls somewhere in the middle. Consequently,
before continuing the full conservatorship, in light of Michalak’s demonstrated capabilities and
his need for “assistance,” the trial court should have considered lesser means of protecting
Michalak’s assets and narrowly tailored any intervention to Michalak’s specific needs and
capabilities.6



5
  At most, his son-in-law indicated that Michalak had refused to pay an attorney’s bill. But no
evidence was presented as to why he refused to pay this bill and thus there is no basis in the
record to conclude that his reasoning was unsound or demonstrated an inability to manage his
finances. Likewise, there was evidence from his son-in-law that Michalak has had difficulty
writing out checks. But, it is not clear from his testimony whether this is simply a handwriting
problem or something else. In any event, on its own, this difficulty writing checks does not
demonstrate an inability to manage finances such that a full conservatorship would be necessary.
6
  In contrast, the dissent appears to adopt an all or nothing approach, concluding that the trial
court should continue the full conservatorship, without consideration of lesser means of
intervention, because Michalak had not shown that he could function completely independently.
We do not read MCL 700.5431 as imposing such a stringent burden on a protected individual.
As noted, EPIC defines a “disability” as “cause for a protective order as described in [MCL
700.5401].” In our judgment, “cause” for a protective order has “ceased” when a protected

                                                -7-
        For these reasons, we vacate the trial court’s decision denying Michalak’s motion to
terminate the conservatorship and we remand with instructions that the court consider whether
lesser means of intervention than a full conservatorship could be imposed to meet Michalak’s
needs while at the same time allowing him to manage his affairs with “assistance.” The trial
court should narrowly tailor any intervention to Michalak’s specific capabilities and incapacities.
See In re Conservatorship of Shirley Bittner, 312 Mich. App. at 242-243; MCL 700.5407(1);
MCL 700.5419(1); MCL 700.5408.

        Vacated and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                              /s/ Joel P. Hoekstra
                                                              /s/ Jane M. Beckering




individual demonstrates that the order in question is overly intrusive and not tailored to the
individual’s capabilities, either because no intervention is needed or because some more limited
intervention than a full conservatorship would suffice. In other words, there could never be
“cause” for a protective order that is not narrowly tailored to an individual’s specific capabilities
and limitations. See MCL 700.5407(1). Moreover, MCL 700.5431 specifies that “[a] protected
individual seeking termination is entitled to the same rights and procedures as in an original
proceeding for a protective order.” Given this directive, a trial court considering the termination
of a full conservatorship must consider, not only whether no conservator is needed, but whether a
limited conservatorship or other protective order would provide sufficient protection for the
individual. See MCL 700.5407(1), MCL 700.5419(1); MCL 700.5408. In this respect, we note
that we are not attempting to substitute our judgment for that of the trial court or to second-guess
its assessment of the witnesses. Instead, our main concern is that, despite substantial evidence
that Michalak could function with “assistance,” the trial court continued a full conservatorship
without even considering the possibility of lesser interventions. This was an abuse of discretion.


                                                -8-